Exhibit 10.1

 

SEVERANCE AGREEMENT AND RELEASE

 

This Severance Agreement and Release (the “Agreement”) is between Sherri L.
Heronema, the undersigned employee (hereinafter referred to as “Employee”), and
Guaranty Bancorp (the “Bank”) regarding Employee’s separation from employment
with the Bank.  The term “Bank” is deemed to include Guaranty Bancorp and its
affiliates, subsidiaries, related companies and any employee benefit plans
sponsored by Guaranty Bancorp or any such entities, and their respective
directors, trustees, officers, employees, administrators, attorneys,
representatives and agents.

 

In exchange for the releases and other agreements specified in this Agreement,
Employee and the Bank agree as follows:

 

1.                                       Termination Date.  Employee’s
employment with the Bank will terminate effective February 15, 2009 due to job
elimination.  Employee will be paid all wages or salary, all accrued, unused
Flexible Time Off (FTO) and any other compensation due and owing to Employee
through the end of employment.

 

2.                                       Severance Payment.  The Bank also
agrees to pay Employee post-termination severance of $210,000, less appropriate
deductions for federal and state withholdings, other applicable taxes and
appropriate benefit deductions.  Employee acknowledges that this severance
payment is additional consideration that would not otherwise be payable to
Employee upon termination of employment.  In the event Employee is 40 years of
age or older, payment will be made to Employee upon expiration of the seven
(7) day revocation period as set forth in Section 7 below.

 

3.                                       Release.  Employee understands this
Agreement is a knowing and voluntary waiver of claims by Employee related to
Employee’s employment with and separation from the Bank.  In exchange for the
consideration set forth in this Agreement, and except for matters specifically
reserved in this Agreement, Employee, and Employee’s representatives, successors
and assigns, release and forever discharge the Bank from any and all claims,
demands, damages, losses, obligations, rights and causes of action, whether
known or unknown, including but not limited to, all claims, causes of action
that Employee now has or has ever had against the Bank relating in any way to
Employee’s employment at the Bank.  Employee agrees not to bring any lawsuits
against the Bank relating to the claims that Employee has released nor will
Employee allow any to be brought or continued on his or her behalf or in his or
her name.  This Agreement does not affect Employee’s right to file a charge with
or participate before the Equal Employment Opportunity Commission; however,
Employee is waiving the right to recover damages and attorney’s fees from such a
proceeding.

 

Without limiting the generality of the foregoing terms, the scope of Employee’s
release under this Agreement specifically includes, but is not limited to, all
claims for breach of contract, any other claim under the common law of the State
of Colorado, including claims for tort, breach of implied contract, wrongful
discharge, breach of a covenant of good faith and fair dealing, intentional
infliction of emotional distress, defamation, injunctive relief, compensatory
damages, punitive damages, equitable relief,

 

Initials

 

 

 

 

 

Employee

 

Employer

 

 

--------------------------------------------------------------------------------


 

attorney’s fees and costs, and any claims under the following statutes: the
Colorado Anti-Discrimination Act; the Americans with Disabilities Act; Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Civil Rights Acts of 1866 and 1871; the Equal Pay Act; the Fair Labor Standards
Act; the Family and Medical Leave Act; the National Labor Relations Act; the
Occupational Safety and Health Act; the Rehabilitation Act; Executive Order
11246; the Colorado Labor Peace Act; the Colorado Wage Claim Act; the Worker
Adjustment and Retraining Notification Act; the Employee Retirement Income
Security Act and the Age Discrimination in Employment Act of 1967 ( “ADEA”), as
amended which have arisen on or before the date of execution of the Agreement.

 

4.                                       Non-Disparagement.  Employee agrees not
to disparage the business, products or reputation of the Bank.  The Bank in like
manner, agrees not to disparage the reputation of the employee.

 

5.                                       Confidentiality.  Employee agrees not
to disclose to anyone payroll, personnel, financial or other confidential
information that Employee obtained or had access to as an employee of the Bank. 
In addition, Employee agrees to keep this Agreement strictly confidential and
not to disclose the terms of this Agreement to anyone other than the Employee’s
spouse, tax advisor and attorney.

 

6.                                      Consideration Period.  Employee has 45
days from receipt of this Agreement to review and consider this Agreement before
signing and returning it.  Therefore, Employee understands that he or she must
give his or her written acceptance within 45 days to the Bank.  Employee
understands that he or she may use as much of this 45 day period as he or she
wishes prior to signing.  In the event Employee signs this Agreement before the
expiration of the 45 days, Employee hereby states that Employee has voluntarily
and knowingly decided to shorten the time period and that the Bank has not
induced him or her to do so.

 

7.                                      Revocation Period.  Employee may revoke
(i.e., cancel) this Agreement for any reason within seven (7) calendar days
after signing it.  Employee understands and agrees that the revocation must be
in writing and hand-delivered or mailed to the Bank.  If mailed, the rescission
must be sent by certified mail, return receipt requested, and postmarked within
the seven (7) day period.  This notification should be properly addressed to:

 

Guaranty Bank and Trust Company

ATTN:  Laurie Clyne

1331 17th Street, Suite 300

Denver, Colorado 80202

 

Employee understands that he or she will not receive any settlement payment
under this Agreement if he or she revokes it, and in any event, Employee will
not receive any settlement payment until after the seven (7) day revocation
period has expired.

 

8.                                      Termination Information.  Pursuant to
federal law, the Bank has provided Employee with information concerning the job
titles and ages of persons who were selected,

 

2

--------------------------------------------------------------------------------


 

and those who were not selected, for termination in the group which is subject
to the termination program.  Employee acknowledges receipt of this information,
attached as an Addendum to this Agreement.

 

9.                                      Consultation with Counsel.  Employee
expressly acknowledges that the Bank has advised him or her to discuss all
aspects of this Agreement with an attorney before signing this Agreement and
that he or she has discussed, or in the alternative, has freely elected to waive
any further opportunity to discuss, this Agreement with an attorney before
signing it.

 

10.                                 Complete Understanding.  It is expressly
understood that this Agreement reflects the complete understanding between the
parties and there is no agreement or understanding between Employee and the Bank
about or pertaining to the termination of Employee’s employment with the Bank or
the Bank’s obligation to Employee with respect to such termination except what
is set forth in this Agreement.

 

11.                                 Voluntary Execution.  Employee understands
that it is his or her choice whether or not to enter into this Agreement and
that his or her decision to do so is voluntary and is made knowingly.  Employee
certifies that he or she has read this Agreement and that he or she fully
understands and voluntarily agrees to the same.

 

12.                                 Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Colorado.

 

13.                                 Counterparts.  This Agreement may be signed
in counterparts, each of which shall have full force and effect.

 

 

EMPLOYEE:

 

BANK:

 

 

 

 

 

 

 

 

/s/ Sherri L. Heronema

 

By:

/s/ Laurie Clyne

Sherri L. Heronema

 

 

Name: Laurie Clyne

 

 

 

 

Title: SVP Human Resources

 

 

 

 

 

Date:

  February 11, 2009

 

Date:

   February 12, 2009

 

3

--------------------------------------------------------------------------------